Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1-5,7-9,12,14-15, and 19-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Kida teaches N-vinyl caprolactam [0034], which is defined by the instant specification to have a static surface tension of 40 mN/m at 25 degrees C [0120].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (US 2017/0342283 A1) in view of Kida (US 2015/0291818 A1).

Regarding claim 1, Takaku meets the claimed active-energy-ray-curable composition comprising: a polymerizable monomer, (Takaku teaches isobornyl (meth)acrylate [0056]) 
an organic pigment serving as a colorant, the organic pigment being contained in 2% by mass or greater relative to the total amount of the active-energy-ray-curable composition; and  (white pigment 10 mass % to 15 mass % [0097] organic white pigments [0095]) 
a dispersant having an amine value of 5 mgKOH/g or greater but 35 mgKOH/g or less, the amine value being greater than an acid value of the dispersant (Takaku teaches pigment dispersant BYK JET-9151 [0102] which the instant specification defines to have an acid value of 7 mgKOH/g and amine value of 17 mgKOH/g [0137])
the dispersant being contained in 15% by mass or greater but 70% by mass or less relative to a mass of the organic pigment, (Takaku teaches the pigment dispersant to be 2 to 8 mass % of the ink [0105] and pigment to 10 to 15 mass % [0097], which is a ratio of 13% to 80% which meets the claimed range)  

Takaku does not explicitly teach a content of the polymerizable monomer s being 15% by mass or less relative to a total amount of the active-energy-ray-curable composition. 
Takaku teaches 10 to 40 mass % [0079] and examples in Table 2 are 15 wt% for Photocurable compound A.
It would have been obvious to one of ordinary skill in the art to select the 15% mass of Photocurable compound A in Table 2 as the amount of isobornyl (meth)acrylate [0056] of Takaku because example 1 in Table 2 results in higher ratings of Smoothness and Curability in Table 5 of Takaku. 

Takaku teaches teaches 0.1% surfactant in Table 2 but does not teach wherein the active-energy-ray-curable composition has a surfactant content of less than 0.1% by mass or is free of a surfactant. 
Kida meets the claimed wherein the active-energy-ray-curable composition has a surfactant content of less than 0.1% by mass or is free of a surfactant. (Kida teaches the surfactant is optional [0054] and does not include any surfactant in examples of Table 2, resulting in “ejection stability is excellent” [0123].
The court has held that omission of an element and its function is obvious if the function of the element is not desired or required.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989, MPEP 2144.04(II).
It would have been obvious to one of ordinary skill in the art to use 0% surfactant of Kida instead of 0.1% surfactant of Takaku because Takaku teaches surfactants are optional [0114] and Kida achieves excellent ejection stability without surfactant [0123]. 

Takaku does not teach a polymerizable monomer having a static surface tension of 40 mN/m or greater at 25 degrees C, 
Kida teaches: a polymerizable monomer having a static surface tension of 40 mN/m or greater at 25 degrees C, (N-vinyl caprolactam [0034], which is defined by the instant specification to have a static surface tension of 40 mN/m at 25 degrees C [0120])
It would have been obvious to one of ordinary skill in the art to the N-vinyl caprolactam having a static surface tension of 40 mN/m taught by Kida to the ink of Takaku because selection of a vinyl monomer increases curability, lowers the viscosity of the composition and increases the solubility of a polymerization initiator [0027]. 

Takaku does not teach wherein a water content in the active-energy-ray-curable composition is 500 ppm by mass or greater but 3,000 ppm by mass or less. 
Kida teaches wherein a water content in the active-energy-ray-curable composition is 500 ppm by mass or greater but 3,000 ppm by mass or less. (Kida teaches the content of water is preferably 0.05 mass % or more preferably 0.5 mass % or less, [0051], Examiner notes is equal to 500 ppm to 5,000 ppm.)
It would have been obvious to one of ordinary skill in the art to add the small amount of water taught by Kida to the ink of Takaku because it improves manufacturing efficiency of the composition and the viewpoint of further increasing the storage stability of the composition when the composition contains a polymerizable compound having a vinyl ether group and a (meth)acrylate group, see [0051].


Regarding claim 2, Takaku as modified meets the claimed wherein the dispersant is contained in 15% by mass or greater but less than 50% by mass relative to the mass of the organic pigment. (Takaku teaches the pigment dispersant to be 2 to 8 mass % of the ink [0105] and pigment to 10 to 15 mass % [0097], which is a ratio of 13% to 80%. Takaku further teaches examples where the ratio of dispersant to pigment is 9 to 60, which is 15%, see [0175]-[0177]).  

Regarding claim 3, Takaku as modified does not meet the claimed wherein the dispersant is contained in 30% by mass or greater but less than 50% by mass relative to the mass of the organic pigment.
Takaku teaches the pigment dispersant to be 2 to 8 mass % of the ink [0105] and pigment to 10 to 15 mass % [0097], which is a ratio of 13% to 80%. Kida teaches examples in Table 1 where the dispersant (BYK9076) to  pigment (P.I. pigment blue) is 50% ratio.
It would have been obvious to one of ordinary skill in the art to vary the amount of dispersant taught by Kida for the dispersant and pigment of the ink of Takaku because the results of Kida show these ratios provide excellent curability and pigment dispersion stability, see Kida [0123]. 


Regarding claim 4, Takaku as modified meets the claimed, wherein the dispersant has the amine value of 13 mgKOH/g or greater but 35 mgKOH/g or less, the amine value being greater than the acid value. (Takaku teaches BYK JET-9151 [0102] which the instant specification defines to have an acid value of 7 mgKOH/g and amine value of 17 mgKOH/g [0137].)


Regarding claim 5, Takaku as modified meets the claimed wherein the dispersant has the amine value of 17 mgKOH/g or greater but 30 mgKOH/g or less, the amine value being greater than the acid value. (Takaku teaches BYK JET-9151 [0102] which the instant specification defines to have an acid value of 7 mgKOH/g and amine value of 17 mgKOH/g [0137].)

Regarding claim 7, Takaku as modified meets the claimed, wherein the dispersant comprises at least any one selected from the group consisting of maleimide-styrene copolymers and ammonium salts of the maleimide-styrene copolymers. (Takaku teaches BYK JET-9151 [0102] which the instant specification discloses to be an example that is selected from maleimide-styrene copolymers and ammonium salts of the maleimide-styrene copolymers, see [0049]-[0050]) . 


Regarding claim 8, Takaku as modified meets the claimed, further comprising a polymerizable monomer having a static surface tension of 30 mN/m or greater but 35 mN/m or less at 25 degrees C. (Takaku teaches isobornyl (meth)acrylate [0056] which is defined in claim 12 below to have a surface tension of 30 to 35 MN/m)

Regarding claim 9, Takaku as modified meets the claimed wherein a content of the polymerizable monomer having a static surface tension of 30 mN/m or greater but 35 mN/m or less at 25 degrees C (Takaku teaches isobornyl (meth)acrylate [0056] which is defined in claim 12 below to have a surface tension of 30 to 35 MN/m) is 15% by mass or greater relative to the total amount of the active-energy-ray-curable composition. (15% mass is met above in claim 1).

Regarding claim 12, Takaku as modified meets the claimed, wherein the polymerizable monomer having a static surface tension of 30 mN/m or greater but 35 mN/m or less at 25 degrees C comprises at least one selected from the group consisting of isobornyl (meth)acrylate and lauryl (meth)acrylate. (Takaku teaches isobornyl (meth)acrylate [0056])


Regarding claim 14, Takaku as modified meets the claimed, wherein the organic pigment comprises Pigment Red 122 (PR122). (Takaku teaches an ink created in the same manner as in Y pigment dispersion except that the pigment was replaced with Pigment Red 122, see [0186]). 

Regarding claim 15, Takaku as modified meets the claimed wherein the active-energy-ray-curable composition is an inkjet ink. (inkjet ink [0001]).

Regarding claim 19, Takaku as modified meets the claimed  wherein the cured product is formed using the active-energy-ray-curable composition according to claim 1. (Takaku teaches the ink can be used to make a cured product [0057]). 

Regarding claim 20, Takaku as modified meets the claimed processed product, wherein the processed product is obtained by drawing the cured product according to claim 19. (Takaku teaches the ink can be used to make a cured product [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744